Filed 1/29/16 P. v. Archuleta CA6
Received for posting 2/1/16
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                        H042018
                                                                  (Santa Clara County
         Plaintiff and Respondent,                                 Super. Ct. No. C1474399)

         v.

JOHN ARCHULETA,

         Defendant and Appellant.


         Defendant John Archuleta pleaded no contest to failing to register as a sex
offender with a felony conviction (Pen. Code § 290.015, subd. (a))1 and admitted one
prior strike (§ 667, subds. (b)-(i)/1170.12) and five prior prison terms (§ 667.5, subd. (b)).
Following the denial of defendant’s Romero motion2 to dismiss the prior strike
conviction, the court sentenced defendant to 44 months in prison and imposed various
fines and fees.
         Defendant’s counsel filed an opening brief in which no issues are raised and asked
this court for an independent review of the record as required by People v. Wende (1979)
25 Cal.3d 436. We notified defendant of his right to submit a written argument on his
own behalf, but he has not done so.


         1
             All further statutory references are to the Penal Code unless otherwise indicated.
         2
             People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
       After independent review of the record, we conclude that there are no arguable
issues on appeal. As required by People v. Kelly (2006) 40 Cal.4th 106, 110, we will
provide “a brief description of the facts and procedural history of the case, the crimes of
which defendant was convicted, and the punishment imposed.” We will further include
information about aspects of the trial court proceedings that might become relevant in
future proceedings. (Id. at p. 112.)
I.     FACTUAL AND PROCEDURAL BACKGROUND3
       Defendant was released from prison on parole on December 10, 2013. He failed
to report to the San Jose Division of State Parole within three days, as directed.
       A felony complaint filed in Santa Clara County on January 28, 2014, alleged
defendant had failed to register as a sex offender with a felony conviction in violation of
section 290.015, subdivision (a). Defendant was required to register because he was
adjudicated of violating section 288, subdivision (a) and committed to the California
Youth Authority as a juvenile. The felony complaint further alleged that defendant had
one prior conviction for attempted robbery (§§ 664, 211, 212.5, subd. (c)) that qualified
as a strike under sections 667, subdivisions (b) to (i), 1170.12, subdivision (c). It also
alleged that defendant had served five prior prison terms within the meaning of section
667.5, subdivision (b).
       Defendant committed the prior strike offense of attempted robbery in 1997 when
he attempted to steal a 15-year-old’s backpack. Between committing that offense and the
current offense, he was convicted of seven felonies and one misdemeanor. His criminal
history includes three convictions for failure to register as a sex offender, two convictions
for taking a vehicle without the owner’s consent, two convictions for possessing or
manufacturing or selling a dangerous weapon, and convictions for possession of stolen
property and battery.

       3
           The factual background is taken from the probation officer’s report.


                                                  2
       A warrant for defendant’s arrest was issued on January 28, 2014. He was arrested
in Nevada on March 27, 2014 and transported to Santa Clara County.
       Defendant pleaded no contest to failing to register in violation of section 290.015,
subdivision (a). He also admitted the strike prior and prison priors alleged in the felony
complaint. Defense counsel indicated at the time of the plea that defendant would be
filing a Romero motion.
       On December 2, 2014, the trial court found that “psychiatric information regarding
the defendant [was] needed by the defendant’s attorney in order to advise the defendant
whether to enter or withdraw a plea based on insanity or to present a defense based upon
mental or emotional condition.” Therefore, it appointed a psychotherapist to examine
defendant pursuant to Evidence Code section 1017. No motion to withdraw the plea ever
was filed.
       Defendant filed a Romero motion to dismiss his strike prior. Following briefing
and a hearing, the court denied the Romero motion on December 19, 2014. In doing so,
the court acknowledged that the registration requirement arose from something that
occurred when defendant was a juvenile, that the strike prior was “remote,” and that the
current offense was not serious or violent. However, the court concluded that dismissing
the strike prior was not warranted given defendant’s “significant criminal history” and his
repeated failure to register.
       Also on December 19, 2014, the court sentenced defendant to 44 months in prison.
The sentence consists of the low term of 16 months for failing to register as a sex
offender with a felony conviction, doubled due to the strike to 32 months, plus 12 months
on one of the prison priors. (§§ 290.015, subd. (b), 667, subd. (e)(1), 667.5, subd. (b).)
The trial court struck additional punishment pursuant to section 1385. The court also
imposed the following fees and fines: a $280 restitution fine under section 1202.4,
subdivision (b); a $40 court security fee under section 1465.8; a $30 criminal conviction
assessment under Government Code section 70373; and a $259.50 criminal justice

                                                 3
administration fee payable to Santa Clara County. The court also imposed and suspended
a $280 parole revocation fee under section 1202.45. Defendant did not object to any of
the fines or fees.
       Defendant timely appealed on February 17, 2015.
II.    DISCUSSION
       Having examined the entire record, we conclude that there are no arguable issues
on appeal.
III.   DISPOSITION
       The judgment is affirmed.




                                               4
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.